Citation Nr: 1014532	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009). Withdrawal may be made 
by the appellant or by his or her authorized representative.  
Id.  In the present case, the Veteran's representative 
indicated on his November 2008 Form 646 that the Veteran 
wished to drop the appeal for his claim of entitlement to 
service connection for tinnitus.  Thus, the Veteran has 
withdrawn his appeal, and there remain no allegations of 
errors of fact or law for appellate consideration in regard 
to this claim.  Accordingly, the Board does not have 
jurisdiction to review the Veteran's claim of entitlement to 
service connection for tinnitus, and it is dismissed.

In August 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.  

The crux of the Veteran's claim for bilateral hearing loss is 
that his disability was caused by exposure to acoustic trauma 
in service.  VA afforded the Veteran with a compensation and 
pension examination in September 2006.  However, the examiner 
proceeded on the assumption the Veteran had some hearing loss 
at entry into service and provided an opinion regarding 
aggravation of that hearing loss.  The examiner then stated 
that she could not resolve the issue of whether the Veteran's 
hearing loss began as a result of military noise exposure 
without resorting to mere speculation.  Not only did the 
examiner not provide an opinion stating whether the Veteran's 
hearing loss disability was caused by his period of active 
military service, she did not state whether the procurable 
and assembled data was fully considered and the basis for the 
opinion was not sufficiently stated or apparent upon a review 
of the record.  See Jones v. Shinseki, No. 07-3060, slip op. 
at 8-9 (U.S. Vet. App. March 25, 2010).     

VA has a duty to ensure that any examination or VA opinion it 
provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The examiner did not provide an opinion on 
whether it is at least as likely as not that the Veteran's 
hearing loss was caused by his period of active military 
service.  The Board also observes that since no hearing loss 
disability was noted upon the Veteran's entrance into 
service, he should be considered to have been in sound 
condition upon his entrance into service in terms of his 
hearing acuity.  See 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).  The Board therefore finds that a 
remand is necessary to provide the Veteran with an adequate 
medical opinion that relies on all the evidence of record and 
fully explains all findings and opinions in sufficient 
detail, including the reasons why any opinion would resort to 
mere speculation if applicable. 

The record also contains competent and credible testimony 
indicating that the Veteran is currently diagnosed with 
hypertension.  Additionally, the Veteran asserted that his 
service-connected PTSD can and will raise his blood pressure 
when he is in a situation where he feels threatened or 
uncomfortable, such as being in a crowd of people.  Thus, he 
argues that his hypertension is caused by his service-
connected PTSD.  Nevertheless, the Board observes that there 
is no adequate medical opinion of record regarding the cause 
of the Veteran's hypertension.  In consideration of the 
foregoing, the Board finds that a remand for a medical 
examination and medical opinion with respect to the Veteran's 
claim of entitlement to service connection for hypertension 
as secondary to service-connected PTSD is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension examination to determine 
the nature and etiology of any hearing 
loss disability he may have.  The 
examiner should state whether the 
Veteran has a current hearing loss 
disability and, if he does, provide an 
opinion regarding whether it is at 
least as likely as not (i.e. a 50 
percent probability) that the Veteran's 
hearing loss disability was caused by 
his period of active military service, 
to include exposure to acoustic trauma 
therein.  All tests and examinations 
should be reported in detail.  The 
claims folder should be made available 
to the examiner for review before the 
examination, and the examiner should 
confirm that the claims folder was 
reviewed in the examination report.  

2.	Schedule the Veteran for a compensation 
and pension examination to determine 
the nature and etiology of his 
hypertension.  The examiner should 
provide an opinion regarding whether it 
is at least as likely as not (i.e. a 50 
percent probability) that the Veteran's 
hypertension was caused by or 
aggravated by his service-connected 
PTSD or otherwise related to his active 
military service.  

In accordance with VBA's Fast Letter 01-
05, the examiner should discuss the known 
risk factors for developing hypertension, 
what role they play in the Veteran's case, 
and the basis for the conclusion that his 
PTSD has as likely as not caused or 
aggravated his hypertension, if that is 
the examiner's opinion. 

All tests and examinations should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review before the examination, and the 
examiner should confirm that the claims 
folder was reviewed in the examination 
report.  

3.	After the development requested above 
has been completed to the extent 
possible, the Veteran's claim should be 
readjudicated on the merits.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for the Veteran and his 
representative to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


